

116 S4094 IS: PFAS Free Military Purchasing Act
U.S. Senate
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4094IN THE SENATE OF THE UNITED STATESJune 29, 2020Mr. Blumenthal (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo prohibit the procurement by the Director of the Defense Logistics Agency of certain items containing a per­fluo­ro­al­kyl substance or polyfluoroalkyl substance.1.Short titleThis Act may be cited as the PFAS Free Military Purchasing Act.2.Restriction on procurement by Defense Logistics Agency of certain items containing perfluoroalkyl substances and polyfluoroalkyl substances(a)ProhibitionThe Director of the Defense Logistics Agency may not procure any covered item containing a perfluoroalkyl substance or polyfluoroalkyl substance.(b)DefinitionsIn this section:(1)Covered itemThe term covered item means—(A)non-stick cookware or food service ware for use in galleys or dining facilities;(B)food packaging materials;(C)furniture or floor waxes;(D)carpeting, rugs, or upholstered furniture;(E)personal care items;(F)dental floss; and(G)sunscreen. (2)Perfluoroalkyl substanceThe term perfluoroalkyl substance means a man-made chemical of which all of the carbon atoms are fully fluorinated carbon atoms.(3)Polyfluoroalkyl substanceThe term polyfluoroalkyl substance means a man-made chemical containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.